ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                 )
                                              )
3 Chefs Downtown Inc.                         )      ASBCA Nos. 61779, 61780, 61781
                                              )
Under Contract Nos. W912LQ-17-P-0028          )
                    W912LQ-17-D-0001          )

APPEARANCE FOR THE APPELLANT:                        Mr. Joel Young

APPEARANCES FOR THE GOVERNMENT:                      Raymond M. Saunders, Esq.
                                                      Anny Chief Trial Attorney
                                                     CPT Richard W. Hagner, JA
                                                      Trial Attorney

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeals are dismissed with prejudice.

       Dated: January 29, 2019




                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 61779, 61780, 61781, Appeals of
3 Chefs Downtown Inc., rendered in conformance with the Board's Charter.

       Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals